Citation Nr: 0102241	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-20 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of left 
knee strain.

2.  Entitlement to an increased initial rating for post-
operative recurring perianal cyst, evaluated as 10 percent 
disabling effective to the date of claim.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1988 to 
January 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In pertinent part, the RO granted 
service connection for post-operative recurring perianal 
cyst, and assigned an initial noncompensable disability 
evaluation.  The RO also denied service connection for 
residuals of left knee strain.  In a decision dated in August 
1999, the RO increased the initial disability evaluation for 
post-operative recurring perianal cyst to 10 percent 
disabling effective to the date of claim.  The Board has 
rephrased this issue on the title page to better reflect the 
claim on appeal.  See Fenderson v. West, 12 Vet.App. 119 
(1999).


REMAND

In a VA Form 21-4138 filing received in February 1999, the 
appellant filed a timely Notice of Disagreement (NOD) with 
the RO's May 1998 rating decision which granted service 
connection for post-operative recurring perianal cyst, and 
assigned an initial noncompensable disability evaluation.  In 
August 1999, the RO increased the initial disability 
evaluation for post-operative recurring perianal cyst to 10 
percent disabling effective to the date of claim.  In that 
decision, the appellant was notified that the 10 percent 
rating was considered a complete grant of benefits as it was 
the maximum allowable rating under law.  However, in a July 
2000 rating decision, the RO gave consideration to other 
potentially applicable schedular 

criteria for this disability.  The Board is of the opinion 
that the RO should issue a Statement of Case (SOC) on this 
decision in order to afford the appellant the opportunity to 
perfect his appeal to the May 1998 decision, if he so 
desires.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
See also AB v. Brown, 6 Vet. App. 35 (1993) (an appeal of a 
particular disability evaluation should be considered to be 
an appeal for the maximum benefits authorized under the law, 
unless the veteran expressly limits the appeal to a 
particular evaluation).

The Board next notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to 

issue a decision at this time.  See VBA Fast Letter 01-02 
(January 9, 2000).  See also Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The Board finally notes that, during his personal appearance 
before the RO in January 2000, the appellant testified to 
recurrent knee pain since his discharge from service, but 
also conceded that he passed a strenuous physical examination 
prior to beginning work with the Collier County Sheriff's 
Department in November 1995.  He further testified to a 
significant on-the-job left knee injury in September 1997.  
The Board is of the opinion that the RO should attempt to 
obtain his complete medical records from the Collier County 
Sheriff's Department, including his entrance physical 
examination, as well as all records related to a possible 
workers compensation claim for the September 1997 injury.

Accordingly, this case is REMANDED for the following:

1. The RO should obtain copies of the 
appellant's complete medical records from 
the Collier County Sheriff's Department, to 
include his entrance physical examination, 
as well as all workers compensation records 
pertaining to the September 1997 left knee 
injury.  After securing the necessary 
releases, the RO should obtain these 
records.

2.  The RO should furnish the appellant, and 
his accredited representative, an SOC that 
advises him of the Reasons and Bases for 
denying an initial rating in excess of 10 
percent for post-operative recurring 
perianal cyst.  The appellant should be 
afforded the opportunity to respond to the 
SOC, and advised of the requirements 
necessary to perfect his appeal.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the 

Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in sections 
3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
VBA Fast Letter 01-02 (January 9, 2000) and 
any other pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and the 
appellant's representative, if any, should 
be provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  

See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





